Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both a floating bushing and a first end cap.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stationary source and rotatable spindle shaft must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for supplying circumferentially uniform purge fluid flow from the housing to the back side of the internal seal, thereby to cause the lip to "lift off" from the first surface while also opposing any ingress of pressurized fluid, such that the purge fluid joins the leaked pressurized fluid and eventually exits the housing via the discharge port in claim 2; and means for maintaining the dimensions of the internal cavity at the first open end thereof, so as to define a relatively long and narrow annular gap, thereby to limit the rate of flow of pressurized fluid along the axis in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5653476, Su et al.
	In regards to claim 1, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose an apparatus for conveying a pressurized fluid from (claimed in combination with) a stationary source to an internal bore of a rotatable spindle shaft, while the spindle shaft is rotating, comprising: a fluid union housing (30) having first and second ends and an opening extending therebetween along an axis, the opening defined by an internal wall, the first end operatively connected to the stationary source and the second end located proximate the rotatable spindle shaft (not shown but implied); a fluid union shaft (40) located within the fluid union housing along the axis in alignment with the spindle shaft (not shown but implied), and being rotatable relative to the fluid union housing, the fluid union shaft having an axial passage with a first inlet end and a second outlet end, the second outlet end being in fluid communication with the internal bore of the rotatable spindle shaft; wherein the fluid union housing and the fluid union shaft define an annularly shaped internal cavity residing therebetween, such that when the stationary source supplies pressurized fluid to the first inlet end of the fluid union shaft some of the pressurized fluid flows into a first open end of the internal cavity and continues flowing in an axial direction along the housing; an internal seal located within the fluid union housing and axially displaced from the first open end of the internal cavity, the internal seal (23) preventing further axial flow of the pressurized fluid along the axis, and including first and second opposing annular surfaces, with a first of the surfaces being an abrasive material and a second of the surfaces being a flexible lip of abradable material, whereby relative rotation of the first and second surfaces causes the abrasive surface to abrade the lip, such that portions of the lip deposit on the abrasive surface and become part thereof, and thereby resulting in an annularly shaped contact region of the like materials and permitting relatively high rotational speed of the fluid union shaft, without generating undue heat buildup; and a discharge port (35) formed in the fluid union housing adjacent the internal seal, the discharge port adapted to permit outflow from the fluid union housing of pressurized fluid that has flowed along the internal cavity.
In regards to claim 2, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose means for supplying circumferentially uniform purge fluid flow from the housing to the back side of the internal seal, thereby to cause the lip to "lift off" from the first surface while also opposing any ingress of pressurized fluid, such that the purge fluid joins the leaked pressurized fluid and eventually exits the housing via the discharge port.
	In regards to claim 3, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the lip is part of a gasket that has at least one of the following shapes: step-shaped and V-shaped.
In regards to claim 4, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the lip material comprises polytetrafluoroethylene.
	In regards to claim 5, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the stationary source delivers pressurized fluid to the axial passage of the fluid union shaft in one of the two following directions: axially and radially.
In regards to claim 15, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the fluid union shaft is integrally formed together the rotatable spindle shaft as a unitary piece, and/or wherein the fluid union housing is integrally formed together with the housing of the rotatable spindle shaft as a unitary piece.
In regards to claim 16, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose an apparatus for transferring a pressurized fluid from a stationary source into a rotating spindle shaft, comprising: a stationary housing; a rotatable shaft extending at least partially into the stationary housing and defining a longitudinal axis, the rotatable shaft including an outer surface and a bore extending along the longitudinal axis for directing the pressurized fluid therethrough, the bore having an inlet end configured to receive the pressurized fluid from the stationary source and an outlet end configured to direct the pressurized fluid into the rotating spindle shaft; an abrasive contact surface rotatable with the rotatable shaft; and a gasket fixed relative to the stationary housing and including a flexible lip for contacting the abrasive contact surface, wherein the abrasive contact surface is configured to at least partially abrade a portion of the lip when the rotatable shaft rotates such that the abraded portion is deposited on the abrasive contact surface.
	In regards to claim 17, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the lip has one of a V-shaped cross section and a step-shaped cross section.
	In regards to claim 18, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the lip is at least partially constructed of polytetrafluoroethylene.
	In regards to claim 19, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the lip includes a discoid portion and a cylindrical portion configured to be at least partially abraded by the abrasive contact surface, and wherein the cylindrical portion is thicker than the discoid portion.
	In regards to claim 20, in Figure 2 and paragraphs detailing said paragraphs, Su et al disclose the cylindrical portion includes an angled tip for directing fluid away from the abrasive contact surface.
Allowable Subject Matter
Claims 24-27 are allowed.
Claims 6-14 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679